Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is being considered by the examiner.

Election/Restrictions
	Applicant’s election of Group I and Species A3, said election drawn to claims 1, 7, 13, and 19, in the reply filed on 09/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The election made in the reply filed on 09/20/2022 was determined to be incomplete, as it did not indicate an elected member of species B. During a telephone conversation with attorney Daniel Kligler on 11/30/2022, a provisional election was made without traverse to prosecute the Species B5, said election drawn to claims 8 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.

Claims 2, 4-6, 9-12, 14, 16-18, 21-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Claim Objections
Claim 7 is objected to because of the following informality. The claim currently contains a comma in line 9. The comma as present in claim 7 is grammatically unnecessary and leads to confusion regarding the meaning of the “identifying” phrase relative to the rest of claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 19 currently read, “adjusting a power level of the magnetic field applied to the magnetic field transducer.” However this is inconsistent with the details of the independent claims. The claims should be rewritten to read, “adjusting a power level of the time-varying signal applied to the magnetic field transducer.” This rewording of the claim would correctly set forth the relationship between the signal, the magnetic field transducer, and the generated magnetic field. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergida (US 20130060103 A1 – cited by Applicant) in view of Sparks (US 20080077016 A1) further in view of Oziel (WO 2019094877 A1). 

Regarding claims 1 and 13, Bergida teaches a system comprising a magnetic-field transducer (Bergida ¶[0145] “transmits an EM signal using a transducer and/or a sensor from an…extrabody probe”), which is configured to be coupled externally to the body of a patient (Bergida ¶[0086], Fig. 1 (102) extrabody probe). The term “extrabody probe” referenced in Bergida is interpreted as equivalent to the term “magnetic-field transducer” in the instant application. Bergida teaches circuitry configured to generate and apply to the magnetic-field transducer a signal so as to generate a magnetic field outside the body of the patient, for supplying electrical energy by inductive coupling to an electronic device (Bergida ¶[0122] “the intrabody element 101 may be energized by induction of a low frequency magnetic field…from a source located outside the body, in an element which may be dissociated from the extrabody probe 102 or employed by it”) that is positioned inside the body (Bergida ¶[0082], Fig. 1 (101) intrabody element).  The term “intrabody element” referenced in Bergida is hereby equivalent to the term “electronic device” in the instant application. Bergida teaches circuitry configured to estimate an intensity of an electromagnetic (EM) signal that reaches the electronic device (Bergida ¶[0032] “intrabody probe…further comprising an amplitude detector for sampling the amplitude of the EM signal”) wherein the amplitude of the signal is indicative of said intensity. Bergida teaches wherein the derived amplitude is indicative of a biological parameter (Bergida ¶[0118] “differential amplitude…may be calculated and used to monitor the biological parameter”) such as fluid retention (Bergida ¶[0065], ¶[0088]). 

Bergida does not teach wherein the signal applied to the magnetic-field transducer is a time-varying signal, so as to generate a time-varying magnetic field outside the body of the patient, for supplying electrical energy by inductive coupling to an electronic device that is positioned inside the body. However, one of ordinary skill in the art would understand that a DC current would not produce this inductive-coupling effect, but an alternating current would instead be required. This is disclosed by the invention described in Sparks (US 20080077016 A1), which is drawn to a monitoring system having an implantable inductive sensor configured to monitor the properties of the internal organs of a patient (Sparks Abstract) including swelling (Sparks ¶[0041]). The system described in Sparks comprises a sensor implant and a non-implanted reader unit (Sparks Fig. 2a (110) implant (130) reader unit). Sparks teaches wherein the “reader unit 50 has a coil 52 by which an alternating electromagnetic field is transmitted to the coil 32 of the implant 30 to induce a voltage in the implant 30 (Sparks ¶[0006]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alternating current described in Sparks for supplying electrical energy by inductive coupling to an electronic device that is positioned inside the body as described in Sparks because this combination is a merely the application of a known technique to a known device and the results would have been predictable to one of ordinary skill in the art.

Furthermore, Bergida does not teach wherein instead of estimating an intensity of an electromagnetic signal that reaches the electronic device (Bergida ¶[0032] “intrabody probe…further comprising an amplitude detector for sampling the amplitude of the EM signal”), the intensity of a magnetic field that reaches the electronic device is estimated. The invention described in Oziel is drawn to a system for monitoring fluid changes in a patient (Oziel ¶[0054]) comprising a magnetic field transmitter and a receiver arranged to propagate and receive magnetic field signals through a patient (Oziel ¶[0082]). Oziel wherein the “phase shift” between the transmitter and receiver are characterized, and wherein said characterization is indicative of fluid buildup (Oziel ¶[0014]). The “phase shift” can comprise values related to “phase shift, a current, a voltage, a magnitude, an attenuation, and other signal changes that are imparted by the passing of radiofrequency energy through biological tissues (Oziel ¶[0007]).” Oziel teaches wherein the system can be used to measure fluid buildup in any area of the body (Oziel ¶[0054]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergida-Sparks (drawn to a system wherein an electromagnetic signal is used to estimate fluid retention) to instead use the magnetic field propagation and estimation system described in Oziel because both systems are drawn to a method of estimating fluid retention using propagated signals, while Oziel further teaches the use of magnetic fields. Such a modification is the substitution of one known element for another to yield predictable results in that both electromagnetic signals and magnetic fields would be understood by one of ordinary skill in the art to be usable in fluid retention estimation measuring. Bergida teaches “in monitoring systems, which are based on analysis of EM signals, EM radiation signal is delivered into the body, propagates therethrough and/or reflected therefrom, and then intercepted and evaluated (Bergida ¶[0003])” and wherein the evaluation of an EM can be used “to detect a change in a fluid level of the at least one tissue (Bergida ¶[0010]).” Oziel teaches that volumetric integral phase-shift spectroscopy, or magnetic induction phase-shift spectroscopy is known in the art for having been “previously proposed for diagnosis of brain fluid abnormalities (Oziel ¶[0005]).” 

	Regarding claims 3 and 15,  Bergida teaches wherein the targeted organ may comprise a lung of the patient (Bergida ¶[0104], ¶[0076] “monitoring the accumulation of fluids in the patient's lungs”).

Regarding claims 8 and 20, Bergida teaches wherein the electronic device is able to perform a modulation step (Bergida ¶[0134]) and wherein the electronic device transfers data outside the body (Bergida ¶[0035], ¶[0100] “measurements of…the implantable intrabody element 101 are transmitted to the extrabody probe 102”). Bergida teaches wherein the circuitry of the system is configured to estimate a parameter of the magnetic field that reaches the electronic device by analyzing the field that reaches outside the body (Bergida ¶[0043]). As described in the rejections of claims 1 and 13, Bergida teaches wherein the system interprets the amplitude of a signal as indicative of intensity. Bergida does not explicitly teach wherein the electronic device transfers data to outside the body by modulating the induction-coupled magnetic field. However, it would be understood to one of ordinary skill in the art the modulation of a signal is commonly used for signal transmission purposes. 

Sparks teaches wherein the implant is powered by the reader unit through inductive coupling and the transmission of an alternating electromagnetic field (Sparks ¶[0006]).  Sparks teaches “as those skilled in magnetic and electromagnetic telemetry are aware, a number of modulation schemes are available for transmitting data between the implant 210 and readout unit 230 via magnetic coupling (Sparks ¶[0028]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal modulation step described in Bergida for signal transmission as described in Sparks because both inventions are drawn to monitoring systems having implantable sensors, while Sparks further teaches the use of modulation for data transmission. This is the application of a known technique to a known device and the results would have been predictable to one of ordinary skill in the art.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergida (US 20130060103 A1 – cited by Applicant) in view Sparks (US 20080077016 A1) further in view of Oziel (WO 2019094877 A1) as applied in claims 1 and 13 above, further in view of Meskens (US 20180262037 A1).
	
Regarding claim 7, the elements of claims 1 and 13 are rejected as described above. Bergida-Sparks teaches circuitry configured to generate and apply to the magnetic-field transducer a signal so as to generate a magnetic field outside the body of the patient, for supplying electrical energy by inductive coupling to an electronic device (Bergida ¶[0122] “the intrabody element 101 may be energized by induction of a low frequency magnetic field…from a source located outside the body, in an element which may be dissociated from the extrabody probe 102 or employed by it”) that is positioned inside the body (Bergida ¶[0082], Fig. 1 (101) intrabody element). Bergida-Sparks-Oziel does not teach wherein the circuitry is configured to assess the fluid retention by adaptively adjusting a power level of the magnetic field applied to the magnetic-field transducer, and identifying a minimal power level that invokes a response from the electronic device.

The invention described in Meskens is drawn to an implantable coil configured to receive power from an externally placed charger through inductive coupling (Meskens ¶[0028]). Meskens teaches wherein the system can be utilized in medical device applications. Meskens teaches wherein the circuitry of the device is configured to determine a minimum sufficient power level by “reducing the transmitted power level until no signal is received back from the implantable component” and “increasing the transmitted power by a pre-determined amount above the level found” in the previous step (Meskens ¶[0054]). This process is able to account for the variation of minimum sufficient power levels based on a changing distance between the externally placed charger and the implant (Meskens ¶[0054]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bergida-Sparks-Oziel to include the power adjusting process described in Meskens because both inventions teach an externally placed element configured to inductively power an implant, while Meskens further teaches a means for powering said implant such that movements of the external component do not negatively impact the functioning of the internal component. This combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, the power adjusting process is tied to the assessment of body fluid retention such that the dynamic adjustment of power allows for the accurate measurement of signals indicative of fluid retention. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Barash (US 20200305759 A1) teaches a system comprising an internally and externally placed probe (Barash Abstract). Barash teaches wherein the system is configured to detect properties of pulmonary tissues, including fluid accumulation (Barash ¶[0012]). 
Any inquiry concerning this communication or earlier1 communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./           Examiner, Art Unit 3791